NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0512n.06

                                        Case No. 14-2104
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                           Jul 21, 2015
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk


ANA MARIA PIÑA,                                     )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
FCA US LLC,                                         )       MICHIGAN
                                                    )
       Defendant-Appellee.                          )
                                                    )
                                                    )

BEFORE: SILER, COOK, and STRANCH, Circuit Judges.

       PER CURIAM. In 2012, plaintiff Ana Maria Piña, a resident of Indiana, was driving her

Chrysler Jeep Cherokee in Indiana when she was struck from behind by another vehicle.

Complaint ¶¶ 2, 14–16. The Jeep had been originally sold in Michigan as a new vehicle in 1999;

it was subsequently purchased in Indiana and registered in that state by Piña. Id. ¶¶ 14, 24–25.

The collision ruptured the Jeep’s fuel tank and sparked a fire that severely injured Piña. Id. ¶¶

16, 18–19.

       Piña filed this action in the Eastern District of Michigan against the defendant, FCA US

LLC (FCA), in 2014. The complaint presented product-liability claims under Michigan statutory

law along with a common-law claim for breach of warranty. Id. ¶¶ 104–16. FCA moved to

dismiss the plaintiff’s complaint under Fed. R. Civ. P. 12(b)(6) as barred by the Indiana statute of
Case No. 14-2104
Piña v. FCA US LLC

repose. R. 9. The district court granted the motion, holding that a Michigan court would apply

the Indiana statute of repose to Piña’s claims. R. 23. We AFFIRM.

        We review a dismissal of a complaint under Fed. R. Civ. P. 12(b)(6) de novo. Z Techs.

Corp. v. Lubrizol Corp., 753 F.3d 594, 597 (6th Cir. 2014). “When evaluating a motion to

dismiss under Rule 12(b)(6), the Court must determine whether the complaint alleges sufficient

factual matter, accepted as true, to state a claim for relief that is plausible on its face.” In re

Darvocet, Darvon, & Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 926 (6th Cir. 2014)

(internal quotation marks omitted). When applying Michigan law, an argument that an action is

barred by a statute of repose can form the basis for a Rule 12(b)(6) motion. See Roskam Baking

Co., Inc. v. Lanham Mach. Co., Inc., 288 F.3d 895, 904 (6th Cir. 2002).

        In Kirk v. Hanes Corp., 16 F.3d 705 (6th Cir. 1994), we set forth our choice-of-law

framework for a case within our diversity jurisdiction:

        The task of this court, sitting in diversity, is to apply the same law as would be
        applied by the Michigan state courts. See Erie R.R. v. Tompkins, 304 U.S. 64, 78,
        58 S. Ct. 817, 822, 82 L. Ed. 1188 (1938). Where a state's highest court has
        spoken to an issue, we are bound by that decision unless we are convinced that the
        high court would overrule it if confronted with facts similar to those before us.
        Bernhardt v. Polygraphic Co. of Am., 350 U.S. 198, 205, 76 S. Ct. 273, 277, 100
L. Ed. 199 (1956). Moreover, where a state appellate court has resolved an issue
        to which the high court has not spoken, “we will normally treat [those] decisions .
        . . as authoritative absent a strong showing that the state's highest court would
        decide the issue differently.” Garrett v. Akron–Cleveland Auto Rental, Inc. (In re
        Akron–Cleveland Auto Rental, Inc.), 921 F.2d 659, 662 (6th Cir.1990) (emphasis
        added).

Id. at 707 (alterations in original).

        “In a tort action, Michigan courts recognize a presumption in favor of lex fori and apply

Michigan law ‘unless a rational reason to do otherwise exists.’” Standard Fire Ins. Co. v. Ford

Motor Co., 723 F.3d 690, 693 (6th Cir. 2013) (quoting Sutherland v. Kennington Truck Serv.,

                                               -2-
Case No. 14-2104
Piña v. FCA US LLC

Ltd., 562 N.W.2d 466, 471 (Mich. 1997)). This court has acknowledged Michigan’s two-part

test for the existence of such a rational reason:

          First, we must determine if any foreign state has an interest in having its law
          applied. If no state has such an interest, the presumption that Michigan law will
          apply cannot be overcome. If a foreign state does have an interest in having its
          law applied, we must then determine if Michigan’s interests mandate that
          Michigan law be applied, despite the foreign interests.

Id. (quoting Sutherland, 562 N.W.2d at 471). The parties do not dispute the application of

Michigan’s common-law causes of action and the Michigan product-liability statute to this

action.

          The Michigan product-liability statute does not include a statute of repose. However, the

statute of repose in the Indiana Product Liability Act provides generally that a product-liability

action must be commenced within ten years of the delivery of the product to the initial user or

consumer. Ind. Code Ann. § 34-20-3-1. Piña filed her action roughly fifteen years after her Jeep

was first delivered to an individual consumer, so the first issue in this appeal is whether the

Indiana statute of repose bars her claim.

          The Michigan legislature has enacted a borrowing statute, which originally included a

provision that, “The period of limitation applicable to a claim accruing outside of this state shall

be either that prescribed by the law of the place where the claim accrued or by the law of this

state, whichever bars the claim.” Mich. Comp. Laws § 600.5861(2) (1963). In 1978, the

borrowing statute was amended; it now provides that:

          An action based upon a cause of action accruing without this state shall not be
          commenced after the expiration of the statute of limitations of either this state or
          the place without this state where the cause of action accrued, except that where
          the cause of action accrued in favor of a resident of this state the statute of
          limitations of this state shall apply.



                                                    -3-
Case No. 14-2104
Piña v. FCA US LLC

Mich. Comp. Laws § 600.5861.

        Piña has focused her argument on the deletion of the general reference to “period of

limitation” and addition of the specific and limited phrase “statute of limitations.” She argues

that this amendment to Michigan’s borrowing statute precludes the operation of Michigan’s

choice-of-law rules to import the Indiana statute of repose into this action. But in Smith v.

Elliard, 312 N.W.2d 161, 164 (Mich. Ct. App. 1981), the Michigan Court of Appeals explained

that the Michigan legislature “amended the statute not with the intent of substantially altering its

purpose and effect, but rather to make special allowances for Michigan residents.” Not only

would Piña’s preferred interpretation fail to advance this purpose of the amendment, but it would

undermine the borrowing statute’s broader purpose of discouraging forum shopping. See id.

And even if the amendment was in fact intended to remove statutes of repose from the scope of

the borrowing statute, the amendment merely serves to vacate the field for the unimpeded

operation of Michigan’s common law.           Therefore, the district court was correct in its

determination that the Michigan borrowing statute does not prohibit the application of Indiana’s

statute of repose in this action.

        Piña next argues that, because her car was neither manufactured nor originally sold by

FCA in Indiana, Indiana has no interest in applying its law to this case. This position is

untenable. The Michigan Court of Appeals has repeatedly recognized the interests of foreign

jurisdictions in applying their law based on factors other than the point of manufacture and

original sale. See Hernandez v. Ford Motor Co., 760 N.W.2d 751, 762–63 (Mich. Ct. App.

2008) (citing the interest created by injury to a Mexican plaintiff due to an accident on Mexican

soil involving a vehicle purchased in Mexico); Hall v. Gen. Motors Corp., 582 N.W.2d 866,

867–68, 871 (Mich. Ct. App. 1998); Farrell v. Ford Motor Co., 501 N.W.2d 567, 572 (Mich. Ct.


                                               -4-
Case No. 14-2104
Piña v. FCA US LLC

App. 1993) (citing North Carolina’s “obvious and substantial interest in shielding Ford from

open-ended products liability claims,” despite the lack of Ford manufacturing or design facilities

in North Carolina). In reliance on those Michigan Court of Appeals cases, we have previously

upheld a district court’s finding that Tennessee has an interest in applying its statute of repose

where a Tennessee resident sustained property damage in Tennessee from a vehicle registered

and insured in Tennessee. Standard Fire, 723 F.3d at 697.

        Given the facts here, where an Indiana resident was injured on an Indiana road while

driving a vehicle that was purchased and registered in Indiana, there can be little doubt the

Michigan courts would find that Indiana has an interest in having its law applied.

        At step two, the comparative weighing of Michigan’s interests and Indiana’s interests,

Farrell and Hall (along with this court’s own precedent of Standard Fire) teach that Michigan’s

inherent interest in its native automotive industry, standing alone, does not mandate the

application of Michigan law. It is apparent that Indiana’s interest in applying its statute of repose

is at least as great as that of North Carolina and Tennessee. The business dealings cited in

Standard Fire Ins. Co. v. Ford Motor Co., 2:10-cv-11164, Dkt. No. 25, at 5 (E.D. Mich. Apr. 9,

2012), aff’d, 723 F.3d 690 (6th Cir. 2013), and Farrell, 501 N.W.2d at 572, are not as significant

as the presence of FCA’s multiple assembly plants within the borders of Indiana. Therefore,

Indiana’s interest in encouraging more commercial activity and offering FCA the protection

provided by that state’s statute of repose outweighs any countervailing interest of Michigan,

regardless of the lack of connection between FCA’s Indiana assembly plants and the particular

vehicle at issue in this action.

        AFFIRMED.




                                                -5-